                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )
                                       )
             v.                        )         1:13CR28-1
                                       )
ROGER TRENT MELCHOR,                   )
                                       )
                   Defendant.          )
                                       )
             and                       )
                                       )
MASTEC ADVANCED TECHNOLOGIES,          )
                                       )
                   Garnishee.          )

                                    ORDER

       The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

January 25, 2021, was served on the parties in this action.              No

objections were filed within the time limits prescribed by section

636.

       The court has reviewed and hereby adopts the Magistrate

Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Defendant’s objection (Doc. 103)

is DENIED and that the Garnishee is ordered to remit to the United

States all wages subject to the Writ of Continuing Garnishment

(Doc. 98).



                                                /s/ Thomas D. Schroeder
                                            United States District Judge
February 18, 2021




        Case 1:13-cr-00028-TDS Document 122 Filed 02/18/21 Page 1 of 1
